DENNIS, Justice,
concurring.
I respectfully concur.
The dangerous arrangement of boards as a walking surface was a defect for purposes of article 2317 and a vice or neglect to repair for purposes of article 2322. That a part of the building is or is not intended by the owner to be a permanent component of the building does not exonerate the owner from his liability for his failure “to keep his buildings and its appurtenances in repair so as to avoid unreasonable risk of injury to others.” Olsen v. Shell Oil Co., 365 So.2d 1285, 1292 (La.1978).